Citation Nr: 0119800	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-32 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for a pulmonary 
disorder, including shortness of breath, as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disorder of the 
legs and back, to include stiffness, as due to an undiagnosed 
illness.

5.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

6.  Entitlement to service connection for blackout spells as 
due to an undiagnosed illness.

7.  Entitlement to service connection for a skin disorder, as 
due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from June 1966 to May 
1969, from July 7-16, 1991, and from September 1991 to March 
1992.  The latter period of active duty included one month 
and twenty five days of service in the Persian Gulf during 
Operation Desert Storm/Shield.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in September 
1993 and September 1995 by the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded this case in December 1998.

The issues of entitlement to service connection for a 
pulmonary disorder, a disorder of the legs and back, fatigue, 
blackout spells and a skin disorder, all claimed as due to an 
undiagnosed illness, will be addressed in the remand section 
of this decision.


FINDINGS OF FACT

1.  The appellant was treated on multiple occasions during 
his 1991-92 periods of active service for a pre-existing 
stomach ulcer disorder without significant improvement or 
abatement of his symptoms.

2.  The appellant had an onset of left ear hearing loss in 
the higher frequencies (4000 and 6000 Hertz) between 1985 and 
1991, and he experienced increasing levels of hearing loss in 
his left ear at 4000 Hertz during his 1991-92 periods of 
active service.


CONCLUSION OF LAW

A stomach ulcer disorder and hearing loss in the left ear 
were aggravated in service.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§ 3.102, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Each disabling condition shown by the 
service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

With respect to aggravation, the law and regulations provide 
that a pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

The Board observes that the appellant's service medical 
records do not specifically document that there was any 
worsening of his stomach ulcer disorder and left ear hearing 
loss during his 1991-92 periods of active service.  However, 
in consideration of the evidence of record, specifically the 
report of the VA audio examination conducted in July 2000, 
which noted the examiner's finding of normal hearing during 
the appellant's 1966-69 period of service, but an onset high 
frequency hearing loss in the left ear between March 1985 and 
September 1991, and the report of the VA stomach disorders 
examination conducted in July 2000, which noted the 
examiner's findings based on review of the evidence, that, 
"[t]hese [ulcer problems] began while he was in the 
service," read together with the service medical records 
which clearly show that his peptic ulcer and left ear hearing 
loss pre-existed his 1991-92 periods of active service, but, 
in the case of his ulcer complaints, were treated extensively 
therein (without significant improvement or abatement of such 
symptoms), and, with respect to the hearing loss, noted by 
in-service audiograms as showing varying, but generally 
increasing levels of hearing loss in the left ear at 4000 
Hertz (e.g., from 50 decibels on audiogram in July 1991 to a 
75-decibels loss on audiogram in December 1991), the Board is 
of the view that the evidence is at least in equipoise as to 
whether the appellant's stomach ulcer disorder and left ear 
hearing loss were aggravated during these periods of active 
service within the meaning of the law and VA regulations.  
Accordingly, with resolution of reasonable doubt in his 
favor, the Board concludes that service connection for these 
two disorders is warranted on the basis of in-service 
aggravation.  38 C.F.R. § 3.102 (2000).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to the law governing 
the duty to notify and the duty to assist enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103) (hereinafter, "the VCAA"), no 
undue prejudice to the appellant is evident by a disposition 
by the Board herein, as the grant of his claim seeking 
entitlement to service connection for the stomach ulcer 
disorder and hearing loss in the left ear constitutes a 
complete grant of the benefits sought on appeal regarding 
these two claims.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997) (where appealed claim for service connection is 
granted, further appellate-level review is terminated as the 
Board does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).


ORDER

Service connection for a stomach ulcer disorder is granted.

Service connection for hearing loss in the left ear is 
granted.


REMAND

With respect to the undiagnosed illness claims (Issues #3-7), 
this case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of December 
1998.  The Board instructed the RO to schedule the appellant 
for a VA compensation examination in an effort to determine 
whether he had one or more of the claimed disabilities either 
related to his active duty service in the 1960s or his Persian 
Gulf War-era service in the 1990s.  Additional details 
concerning the Board's instructions for this examination are 
set forth on page 11 of the remand.  Separate examinations 
were conducted in July 2000 and January 2001, and although 
some of the examination reports contain the examiner's 
commentary on etiological issues, the specific medical 
opinions requested by the Board in its remand as to the 
Persian Gulf undiagnosed illness questions were not obtained.  
These opinions are critical to the adjudication of this case 
because the issues to be decided turn on whether there is a 
relationship between any disorder and an incident or event or 
the appellant's military service, to include undiagnosed 
illnesses possibly caused by his Persian Gulf War active duty 
service.  Well-settled case law holds that VA cannot rely on 
an absence of medical evidence or unsubstantiated medical 
conclusions to deny a claim.  See Williams v. Brown, 4 Vet. 
App. 270 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Case law mandates that the Board remand a case if specific 
development was not completed by the RO.  On this point, the 
United States Court of Appeals for Veterans Claims (the 
Court) has emphatically stated that the Board is responsible 
for entering the final decision on behalf of the Secretary in 
claims for entitlement to veterans' benefits, see 38 U.S.C.A. 
§ 7104(a), and as such, remand instructions to the RO in an 
appealed case are neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (Court vacated and 
remanded decision of Board because it failed to ensure that 
the RO achieved full compliance with specific instructions 
contained in a Board remand regarding scheduling of VA 
compensation examinations).

Therefore, the RO should have the appellant examined for 
compensation purposes to address the nature and etiology of 
the claimed-for undiagnosed illness disorders based on the 
entire evidentiary record.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  As alluded to 
above, the VCAA was signed into law in November 2000.  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In light of the need for the 
foregoing development action, the RO is advised to consider 
whether any other additional notification or development 
actions are required in this case under the VCAA.

With respect to the VCAA, the Board notes further that a 
recent decision of the Court held that all provisions of the 
VCAA are potentially applicable to claims pending on the date 
of the VCAA's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, No. 
99-1788 (U. S. Vet. App. Feb. 22, 2001).  Regarding its 
authority to review the Board's decision on appeal, the Court 
in Holliday stated that even assuming that it could divine in 
the first instance on the particular facts of a particular 
case that no amount of additional evidence could change an 
adverse outcome, it could not obviate in the first instance 
the requirement for the Secretary to provide notice to the 
claimant as to what was required for a claim to be successful 
under the VCAA's newly-created duty-to-notify provisions, 38 
U.S.C. §§ 5102(b), 5103(a).  Id.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's undiagnosed illness claims 
and required by the VCAA are completed.

2.  In addition, the RO should schedule 
the appellant for appropriate VA 
examinations for the purpose of 
addressing the nature and etiology of the 
Persian Gulf War undiagnosed disabilities 
for which service connection is being 
sought.  The RO should forward the entire 
claims file along with a copy of 
38 C.F.R. § 3.317 (2000) to the examining 
physicians, in order to ascertain whether 
the appellant's symptoms (pulmonary 
distress, stiffness in legs/back, 
fatigue, blackout spells and skin 
disorder) are part of separate disease 
entities, or whether there exist medical 
relationship between the claimed symptoms 
and the appellant's service in the 
Persian Gulf.  After the examiner has 
reviewed the claims file and pertinent 
regulations, the examiners should provide 
a specific opinion as to whether the 
appellant has objective indications of 
chronic disability resulting from an 
undiagnosed illness related to his 
Persian Gulf War service or whether he 
has separate and precise illnesses 
unrelated to his military service in the 
Persian Gulf.  The physicians should 
further indicate whether it is at least 
as likely as not that the appellant's 
claimed pulmonary disorder, stiffness in 
legs/back, fatigue, blackout spells and 
skin disorder are etiologically related 
to any complaints, treatment or diagnosis 
reflected in his service medical records.  
The examiners should include a discussion 
of the pertinent medical history, 
including the approximate date of onset 
of each particular disorder.  The 
examiners should also discuss any other 
affirmative evidence that would indicate 
that the appellant is not suffering from 
an undiagnosed illness.

If additional examinations are necessary 
to properly respond to the specific 
opinions requested, such examinations 
should be promptly scheduled and 
conducted, and the RO must ensure that 
any reports generated therefrom are 
associated with the claims folder.  All 
medical opinions must be based on a 
thorough and careful review of all the 
evidence contained in the claims folder.
The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000).

4.  Thereafter, the RO must readjudicate 
the appellant's claims of service 
connection based on undiagnosed illnesses 
after ensuring that all duty-to-notify 
and duty-to-assist provisions have been 
fulfilled under the VCAA, and upon a 
merits-level review, taking 38 C.F.R. 
§ 3.317 and any additional 
evidence/argument submitted in support of 
the claims into consideration.  In 
addition, and if appropriate based on the 
medical examination/opinion findings 
obtained as instructed by this REMAND, 
the readjudication of these claims should 
include consideration all potential 
theories of entitlement, to include 
direct incurrence and/or aggravation.  If 
the benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his pending claims for 
benefits as ordered by this REMAND, to 
include a summary of the evidence and 
applicable law and regulations that are 
specifically pertinent to the remaining 
issues on appeal.  The RO should allow 
the appellant an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 



